EXECUTION VERSION

EXHIBIT 10.3

FIRST AMENDMENT TO THE COLLATERAL MANAGEMENT AGREEMENT

FIRST AMENDMENT TO THE COLLATERAL MANAGEMENT AGREEMENT, dated as of October 18,
2018 (this “Amendment”), by and between Garrison Funding 2018-2 Ltd. (formerly
Garrison Funding 2016-2 Ltd.) (the “Issuer”) and Garrison Capital Inc. (in such
capacity, the “Collateral Manager”).

WHEREAS, the Issuer, Garrison Funding 2018-2 LLC (formerly Garrison Funding
2016-2 LLC) (the “Co-Issuer”) and Deutsche Bank Trust Company Americas (the
“Trustee”) are each party to the indenture, dated as of September 29, 2016 (the
“Original Indenture”), and on the date hereof shall enter into a supplemental
indenture (the “First Supplemental Indenture” and the Original Indenture, as
supplemented by the First Supplemental Indenture, the “Indenture”) amending
certain provisions of the Original Indenture.  Reference is made to the final
offering circular, dated as of October 16, 2018 (the “Refinancing Offering
Circular”), relating to the Refinancing Notes (as defined in the Refinancing
Offering Circular);

WHEREAS, the Issuer and the Collateral Manager are party to the collateral
management agreement, dated as of September 29, 2016 (the “Collateral Management
Agreement”), pursuant to which the Collateral Manager agreed to perform, on
behalf of the Issuer, certain investment management duties with respect to the
acquisition, administration and disposition of Assets in the manner and on the
terms set forth therein and to perform such additional duties as are consistent
with the terms thereof and of the Indenture; and

WHEREAS, the Issuer and the Collateral Manager desire to amend the Collateral
Management Agreement in accordance with Section 20 thereof as set forth herein
and subject to the terms and conditions hereof;

NOW THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

ARTICLE I

SECTION 1.1.Defined Terms.  Capitalized terms used but not defined herein shall
have the respective meanings given to such terms in the Collateral Management
Agreement or the Indenture, as the context may require.

ARTICLE II

SECTION 2.1.Amendments to the Collateral Management Agreement. As of the date
hereof:

(i)Section 16(b)(v) of the Collateral Management Agreement is hereby amended and
restated in its entirety as follows:

 

--------------------------------------------------------------------------------

“(v)Any information contained under the headings “Risk Factors—Relating to the
Collateral Manager”, “Risk Factors—Relating to Certain Conflicts of
Interest—Relating to the Collateral Manager and its Affiliates”, “The Collateral
Manager” and “EU Retention Requirements—Description of the EU Retention
Provider” (including, in each case, all subheadings thereunder) in the final
offering circular, dated as of October 16, 2018, relating to the Refinancing
Notes (as defined therein), as of the date thereof and as the date of the
issuance of such notes (collectively, the “Collateral Manager Information”),
does not and, as of such dates, will not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.”;

(ii)The Collateral Management Agreement is hereby amended to replace all
references therein to “S&P” with “the Rating Agencies”; and

(iii)The Collateral Management Agreement is hereby amended to replace all
references therein to “the Rating Agency Condition” with “the Global Rating
Agency Condition”.  

(iv)Section 20 of the Collateral Management Agreement is hereby amended by
adding the following sentence after the first paragraph thereof:

“The Collateral Manager hereby agrees to provide notice to DBRS, Inc. in the
event of any (i) amendment to the Sub-Collateral Management Agreement and (ii)
resignation, removal or replacement of any party to the Sub-Collateral
Management Agreement.”

ARTICLE III

SECTION 3.1.Conditions Precedent.  The Amendments set forth herein shall become
effective as of the date hereof upon:

(a)the execution and delivery of this Amendment by the Issuer and the Collateral
Manager; and

(b)the execution and delivery of the First Supplemental Indenture.

ARTICLE IV

SECTION 4.1.Representations and Warranties.

  The Collateral Manager hereby represents and warrants that each of the
representations and warranties provided in the Collateral Management Agreement
are true and correct as of the date hereof;

SECTION 4.2.Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE

2

 

 

--------------------------------------------------------------------------------

GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

SECTION 4.3.Severability Clause.  In case any provision in this Amendment shall
be invalid, illegal or unenforceable, the validity, legality, and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.

SECTION 4.4.Reference to Agreement.  On and after the date hereof, each
reference in the Agreement to “this Agreement,” “hereunder,” “hereof,” and
“herein,” or words of like import referring to the Agreement, and each reference
in all other agreements, documents, certificates, exhibits and instruments
executed in relation thereto (including, without limitation, the Indenture, as
amended), to “the Collateral Management Agreement,” “thereunder,” “thereof,”
“therein,” or words of like import referring to the Agreement, shall mean and be
a reference to the Agreement as amended by this Amendment.

SECTION 4.5.Ratification.  Except as expressly amended hereby, the Collateral
Management Agreement is in all respects ratified and confirmed and all the
terms, conditions and provisions thereof shall remain in full force and
effect.  This Amendment shall form a part of the Collateral Management Agreement
for all purposes.

SECTION 4.6.Counterparts.  The parties hereto may sign one or more copies of
this Amendment in counterparts, all of which together shall constitute one and
the same agreement.  Delivery of an executed signature page of this Amendment by
facsimile or email transmission shall be effective as delivery of a manually
executed counterpart hereof.

SECTION 4.7.Headings.  The headings of the Articles and Sections in this
Amendment are for convenience of reference only and shall not be deemed to alter
or affect the meaning or interpretation of any provisions hereof.

 

[Signature pages follow]

 

3

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

EXECUTED AS A DEED BY:

GARRISON FUNDING 2018-2 LTD., as Issuer

 

By:

/s/ Carrie Bunton_____________________
Name:  Carrie Bunton
Title:  Director




 

--------------------------------------------------------------------------------

 

GARRISON CAPITAL INC., as Collateral Manager

 

By:

/s/ Daniel Hahn_____________________
Name:  Daniel Hahn
Title:  Vice President

 

 

 